PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zimmerman, Daniel, H.
Application No. 12/922,687
Filed: 13 Jan 2011
For: METHODS OF PREPARATION AND COMPOSITION OF PEPTIDE CONSTRUCTS USEFUL FOR TREATMENT OF RHEUMATOID ARTHRITIS
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 08, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice) mailed July 30, 2020.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on 
October 1, 2020. A Notice of Abandonment was mailed on December 12, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment to the specification, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management (ODM) for appropriate action in the normal course of business on the reply received March 08, 2021.


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the processing into a patent  should be directed to ODM at (571) 272-4200.
	



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions